Citation Nr: 1421630	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to postoperative benign prostatic hypertrophy (BPH) with prostatitis.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to postoperative BPH with prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to September 1958 and from January 1960 until his retirement in January 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  When this case was before the Board in February, June and October 2013, it was remanded for additional development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for erectile dysfunction is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Service connection has been established for, in pertinent part, postoperative BPH/prostatitis.

2.  The Veteran's prostate cancer was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of this claim.  An October 2008 letter, prior to the adjudication of the claim, explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and he has been afforded examinations to determine the etiology of his prostate cancer.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to prostate cancer.  

The Veteran underwent an open simple prostatectomy for BPH in 2000.

A biopsy at a private facility in August 2008 established that the Veteran had carcinoma of the prostate.

In April 2009, a VA physician provided an opinion regarding the etiology of the Veteran's prostate cancer.  The provider summarized the record, noting the Veteran had a simple retropubic prostatectomy in 2000; that pathology at that time revealed no evidence of malignancy; and that BPH was responsible for the Veteran's elevated prostate specific antigen (PSA) studies.  He stated the Veteran had BPH diagnosed pathologically in 2000, and adenocarcinoma of the prostate diagnosed in 2008.  After reviewing the claims folder and conducting a literature search, the VA physician opined the Veteran's BPH did not cause prostate cancer.  He cited an article that indicated BPH is not believed to be a risk factor for prostate cancer.

A copy of the article cited by the physician is in the record.  It acknowledges that while BPH is not believed to be a risk factor for prostate cancer, there were studies that came to conflicting results.  It was noted that BPH occurs primarily in the central or transitional zone of the prostate and prostate cancer originates primarily in the peripheral part of the prostate.  

In a July 2009 statement, J.K. Walker, M.D. noted that while the cause of prostate cancer is unknown, he had seldom seen a case of it without first seeing an elevated PSA and/or an enlarged prostate gland.  Thus, he concluded it was logical to assume there was some correlation between the two conditions.  Dr. Walker also wrote the Veteran had elevated PSA and an enlarged prostate.  He opined the Veteran's prostate cancer was as likely as not the result of his status post retropubic prostatectomy in 2000.

In August 2009, S. Cozad, M.D., also stated that while the cause of prostate cancer is unknown, he had seldom seen a case of it without first seeing an elevated PSA and/or an enlarged prostate gland.  He concluded it was logical to assume there was some correlation between the two conditions. 

In September 2010, the Chief, Urology Service at a VA facility stated he reviewed the claims folder, and disagreed with the conclusion that the Veteran's prostate cancer developed due to the simple retropubic prostatectomy.  He pointed out that the procedure is basically an enucleation of the adenoma and not the peripheral zone of the prostate, where the majority of prostate cancers originate.  He added the Veteran had a primary family member with cancer of the prostate, which gave him a four-fold chance of developing it.  He concluded that cancer of the prostate did not develop as a result of the simple retropubic prostatectomy.  

On March 2013 VA genitourinary examination the examiner reviewed the record, and opined that it was less likely as not that prostate cancer was incurred in or caused by service.  He stated that BPH is generally not considered related to, or a risk factor for, prostate cancer.  In the Veteran's case, there was a long period of time between observation of BPH and prostate cancer.  He opined that the prostatectomy surgery did not contribute to the development of cancer, and observed that the surgery in 2000 was for BPH, not for prostate cancer. 

The Veteran's record was reviewed by a VA physician in March 2014 for the purpose of providing an opinion whether the Veteran's prostate cancer was aggravated by his service-connected BPH.  He concluded it was less likely than not that prostate cancer was aggravated or caused by a service-connected disability.  He stated that BPH is generally not considered a risk factor for prostate cancer and that there was a long period of time in this case between observation of BPH and prostate cancer.  He added that most prostate tissue would have been removed [i.e., with the prostatectomy] about eight years prior to the diagnosis of prostate cancer.  If anything, he noted that the prostate surgery delayed the development and extension of prostate cancer.  He commented that prostatectomy surgery did not contribute to or accelerate the development of cancer.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are:  Evidence of a disability for which service connection is sought; a disability that is already service connected; and competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  
The Veteran has established service connection for, in pertinent part, postoperative BPH with prostatitis.  

The record establishes that prostate cancer was initially manifested in 2008, more than 20 years following the Veteran's retirement from service.  Consequently, service connection for prostate cancer on the basis that it became manifest in service or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  The Veteran's theory of entitlement is primarily one of secondary service connection; he claims   that his service-connected postoperative BPH/prostatitis caused or aggravated his prostate cancer.  The Board has considered the statements from Drs. Cozad and Walker essentially to the effect that it is logical for there to be a correlation between an elevated PSA and/or an enlarged prostate and prostate cancer (and Dr. Walker also specifically concluded that the Veteran's prostate cancer was due to the prostatectomy in 2000).  In essence their opinions are based on an assumption that because prostate cancer very frequently occurs in men with BPH and elevated PSA, there must be a nexus.

In contrast to the opinions of the Veteran's private physicians, three different VA physicians have opined there is no nexus between the postoperative BPH/prostatitis and the development of prostate cancer.  One physician pointed out that the prostatectomy  involved a different area of the prostate from where cancer usually develops.  Another specifically noted that there was no evidence of cancer at the time of the surgery in 2000; this physician also observed (citing to medical literature) that BPH is not considered a risk factor for carcinoma of the prostate.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Here, the Board finds the opinions of the VA physicians merit greater probative value than those of Drs. Cozad and Walker.  The private physicians merely noted that an elevated PSA and/or an enlarged prostate are almost always present in prostate cancer, and extrapolated from this that there is a correlation.  They did not cited to any supporting medical literature (stating, e.g., that BPH is a risk factor for prostate cancer).  In contrast, medical literature cited by the VA providers specifically indicates that BPH is not a risk factor for prostate cancer (and it was noted that the elevated PSA found at the time of the prostatectomy was related to the BPH).  Notably, co-existence, while perhaps suggesting need for study, does not of itself establish causality.  While Dr. Walker asserted the Veteran's prostate cancer was due to the prostatectomy, he did not provide rationale for such conclusion.  The VA physician who opined to the contrary, provided detailed rationale, citing to supporting factual data, such as that the surgery involved an area of the prostate different from that in which prostate cancer commonly arises, and the lengthy intervening period before prostate cancer was diagnosed; it was also noted that no cancer was found at the time of the surgery.  The Board attaches greater weight to the conclusions of the VA physicians since they expressed familiarity with the entire record and provided a rationale for their opinions.  

The Board must also address whether the service-connected postoperative prostatectomy aggravated the prostate cancer.  A VA physician noted in March 2014 that it was less likely than not that prostate cancer was aggravated by a service-connected condition.  The physician noted that no cancer was found at the time of the surgery, and also the lengthy interval before prostate cancer was diagnosed.  There is no medical opinion to the contrary.

The Veteran's lay assertions that his prostate cancer was caused or aggravated by his service-connected postoperative prostatectomy are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between an insidious disease process such as prostate cancer and service or the Veteran's service-connected postoperative BPH/prostatitis is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that prostate cancer became manifest many years after service and is not shown to be related to the Veteran's service or to a service-connected disability.  The preponderance of the evidence is against the claim of service connection for prostate cancer, and it must be denied.


ORDER

Service connection for prostate cancer, to include on a secondary basis, is denied.


REMAND

On three previous occasions the Board remanded the claim of service connection for erectile dysfunction to obtain an opinion as to whether the Veteran's erectile dysfunction was aggravated by his service connected postoperative BPH/prostatitis.  Following the October 2013 remand, a VA physician reviewed the Veteran's record.  Once again, however, whether erectile dysfunction was aggravated by a service-connected disability was not addressed.  The physician concluded merely that it was less likely than not that erectile dysfunction was proximately due to or the result of a service-connected disability.  He pointed out that the Veteran had a "TURP type surgical prostate removal in 2000" and that the tissue removal at that time appears to have been partial.  He observed that surgery-related erectile dysfunction does occur with such a procedure, but it does so immediately.  He noted the Veteran conceded that erectile dysfunction began no earlier than 2003, at least three years after the surgery. He added that the sequence of events does not support the idea of a relationship between erectile dysfunction and the various prostate related events.  Finally, he opined that it was less likely than not that the erectile dysfunction was incurred in or caused by service.

In short, the examiner did not provide an opinion as to whether erectile dysfunction was aggravated by the service-connected postoperative prostatectomy.  The stated rationale addressed causation, not aggravation.  

The Board is obligated by law to ensure that the RO complies with its remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should forward the record to the physician who provided the March 2014 opinion.  He should be requested to provide an addendum opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction increased in severity or was aggravated by his service-connected postoperative BPH/prostatitis.  

The examiner must explain the rationale for the opinion.  

[If the physician who furnished the March 2014 opinion is unavailable, the record should be forwarded to another urologist for review and the opinion sought.]  

2.  The RO should then review the record and readjudicate the remaining claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


